Citation Nr: 0819754	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for depression, also 
claimed as post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

An August 2005 rating decision granted a claim for an 
increased rating for hearing loss.  A statement of the case 
with respect to this claim was issued in August 2005. A 
review of the record reveals that no substantive appeal has 
been submitted regarding this claim.  Accordingly, this claim 
is not currently in appellate status before the Board.

While there are varying indications by the RO in the record 
as to whether this claim for service connection is a new and 
material evidence claim, it is clear that there was a valid 
Notice of Disagreement (NOD) filed by the veteran in March 
2005, where he indicated he wanted to appeal the decision 
concerning his claim for PTSD.  Therefore the claim for 
service connection for depression claimed as PTSD is in 
appellate status and properly before the Board.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 


FINDING OF FACT

The veteran has major depressive disorder due to his military 
service.


CONCLUSION OF LAW

The veteran's major depressive disorder was caused by his 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that service connection is warranted for 
depressive disorder because it is related to his time in 
combat during World War II (WWII) while acting as a 
demolitions expert and later as a rifleman in a 
reconnaissance platoon.  His report of separation and his 
separation qualification record shows service in North 
Africa, Italy, France and Germany.  It also confirms that the 
veteran operated a 50 caliber machine gun on a reconnaissance 
car and engaged in demolition work.  

A buddy statement from A. M. was received in March 2005 and 
A.M. indicated that he served together with the veteran in 
the 45th Cavalry Reconnaissance Troop, 45th Infantry Division 
from 1943 to 1945 in WWII.  It recounted the experiences and 
combat situations the men were involved with, including 
combat situations in Italy, North Africa, France and Germany.  

The Board notes that neither the veteran's service medical 
records nor service personnel records are available to 
review.  The National Personnel Records Center (NPRC) has 
indicated that they were destroyed in the fire at that 
records storage facility in 1973.

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it 
is unfortunate that the veteran's service medical records and 
service personnel records are unavailable, the appeal must be 
decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened 
duty in mind.

Private medical statements from June 2001 and 2002 indicate 
the veteran was being treated for depression, hypertension, 
left bundle branch block, paroxysmal atrial tachycardia, 
prostate cancer and choletlithiasis.  

VA outpatient treatment records from June 2002 to November 
2002 indicate diagnoses of depressive disorder and PTSD.  

A private medical statement from June 2002 shows that the 
veteran was diagnosed with major depressive disorder and 
treated with Celexa.

A VA examination report in August 2005 noted that the 
examiner had reviewed the veteran's claims file and medical 
and mental health history.  The veteran commented during the 
examination that he tries to forget his WWII experiences, and 
only mentioned an incident where during an ambush his 
sergeant was blown up by a booby-trapped helmet.  The veteran 
denied having nightmares, but reported being irritable, and 
that he would yell and scream at his wife sometimes.  He also 
reported moods where he gets blue and feels like crying.  The 
veteran feels sad frequently.  When the veteran goes through 
an area that reminds him of Europe, it makes him feel 
uncomfortable and brings back bad memories.  He also 
occasionally wakes up in a cold sweat.  During the 
examination, the veteran's mood was low and his affect was 
depressive.  The veteran denied suicidal or homicidal 
ideation and had no hallucinations or delusions. 

The August 2005 VA examiner concluded that the veteran has a 
depressive disorder.  The examiner also indicated that the 
veteran did not meet the criteria for PTSD, but has avoidant 
symptoms where he does not want to think or talk about his 
experience of the war.  Depressive symptoms were emphasized 
by the examiner as most prominent.  The examiner also stated 
that the veteran's depression seems to be related to a number 
of factors, including getting older, having cognitive 
difficulties and financial difficulties.  In her opinion, 
though, "[i]t is more likely than not, that the veteran's 
depressive symptoms have some route experienced as a combat 
veteran during World War II."  

There is no contrary medical opinion of record.  Not only is 
there no medical opinion against the veteran's claim, but 
there is medical evidence - the August 2005 VA examination 
report - in support of the veteran's claim.  As noted above, 
the Board accepts that the veteran was involved in combat.  
Taking into account the combat the veteran was engaged in 
during service along with the unrefuted August 2005 VA 
examination report where the examiner opined that it was more 
likely than not that the veteran's depressive symptoms were 
related to his military combat service, it is clear that the 
evidence regarding service connection for the veteran's 
depressive disorder is at least in equipoise.  

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, service connection for major depressive disorder 
is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


